 




EXHIBIT 10.1

FORM OF

INVESTOR AGREEMENT




January 16, 2020




This agreement (the “Investor Agreement”) is being delivered to you in
connection with an understanding by and between Heat Biologics, Inc., a Delaware
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”).

Reference is hereby made to (a) the Underwriting Agreement, dated January 16,
2020, by and between the Company and A.G.P./Alliance Global Partners (“AGP”), as
representative of the several underwriters, in connection with the follow-on
underwritten public offering (the “Offering”) of the Company (the “UA”) pursuant
to which the Holder and certain other purchasers acquired (i) certain shares
 (the “Shares”) of  common stock, $0.0002 par value per share, of the Company
(the “Common Stock”), and (ii) warrants of the Company to purchase shares of
Common Stock, the “Firm Common Warrants,” and together with the Shares, the
“Securities”) and (b) the registration statement on Form S-1, as amended (File
No. 333-234105) (“Registration Statement”).  Capitalized terms not defined
herein shall have the meaning as set forth in the UA, unless otherwise set forth
herein.

The Holder agrees solely with the Company that, starting at the time of both (a)
the public announcement of the final pricing of the Offering and (b) the Company
or AGP notifying the Holder that each purchaser that purchases in excess of
$100,000 of Securities has executed an agreement substantially similar to this
Investor Agreement (the “Effective Date”) and ending at 4:00 pm (New York City
time) on March 15, 2020 (such period, the “Restricted Period”), neither the
Holder, nor any Affiliate (as defined in the Firm Common Warrants) of such
Holder which (x) had or has knowledge of the transactions contemplated by the
UA, (y) has or shares discretion relating to such Holder’s investments or
trading or information concerning such Holder’s investments, including in
respect of the Securities, or (z) is subject to such Holder’s review or input
concerning such Affiliate’s investments or trading (together, the “Holder’s
Trading Affiliates”), collectively, shall sell, dispose or otherwise transfer,
directly or indirectly, (including, without limitation, any sales, short sales,
swaps or any derivative transactions that would be equivalent to any sales or
short positions) on any Trading Day during the Restricted Period (any such date,
a “Date of Determination”), shares of Common Stock of the Company, or shares of
Common Stock of the Company underlying any convertible securities or options,
held by the Holder on the date hereof, as well as the Shares and the shares of
Common Stock of the Company issuable upon exercise of the Firm Common Warrants
(collectively, the “Restricted Securities”), in an amount representing more
than, when measured at any given point during the applicable Date of
Determination X1% of the cumulative trading volume of Common Stock for such date
(which cumulative trading volume shall include pre-market, market and
post-market trading volume for such date) as reported by Bloomberg, LP for the
applicable Date of Determination (“Leak-Out Percentage”); provided, that (1) for
purposes of clarity, the Leak-Out Percentage of the cumulative trading volume of
the Common Stock on the applicable Date of Determination applies at each moment
during such Date of Determination, (2) the foregoing restriction shall not apply
to any actual “long” (as defined in Regulation SHO of the Securities Exchange
Act of 1934, as amended) sales by the Holder or any of the Holder’s Trading
Affiliates at a price per share greater than $0.70 (in each case, as adjusted
for stock splits, stock dividends, stock combinations, recapitalizations or
other similar events occurring after the date hereof); and (3) the foregoing
restriction shall not apply to any actual “long” sales of shares of Common Stock
purchased in open market transactions by the Holder or any of the Holder’s
Trading Affiliates

———————

1 30% of volume on a pro rata basis for such holders executing the Investor
Agreements, based on holders’ subscription amount in Offering.











--------------------------------------------------------------------------------

 




during the Restricted Period. All accounts purchasing Securities in the Offering
in an amount exceeding $100,000 shall be subject to an agreement restricting the
sale of Securities substantially in the form of this Investor Agreement provided
that the Leak-Out Percentage shall be proportional to the corresponding purchase
amount of such purchaser.

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
any Restricted Securities to any Person (an “Assignee”) in a transaction which
does not need to be reported on the consolidated tape on the Trading Market (as
defined in the Firm Common Warrants), without complying with (or otherwise
limited by) the restrictions set forth in this Investor Agreement; provided,
that as a condition to any such sale or transfer an authorized signatory of the
Company and such Assignee duly execute and deliver an agreement in the form of
this Investor Agreement (an “Assignee Agreement”, and each such transfer a
“Permitted Transfer”) and, subsequent to a Permitted Transfer, sales of the
Holder and the Holder’s Trading Affiliates and all Assignees (other than any
such sales that constitute Permitted Transfers) shall be aggregated for all
purposes of this Investor Agreement and all Assignee Agreements.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Investor Agreement must be in writing and shall
be given in accordance with the terms of the UA; provided that with respect to
any notices, consents, waivers or other communications to be made by the Company
to the Holder, such notice, consent, waiver or other communication shall be
delivered to the Holder at the facsimile number or e-mail address provided on
the signature page hereto.

In addition to the foregoing, the Holder acknowledges that the Company intends
to hold one or more  special meetings of its stockholders (the “Meeting”) at
which the Company’s stockholders of record as of a date to be determined in the
future (the “Record Date”) shall be asked to adopt and/or approve, among other
things, (i) an amendment to the Company’s third amended and restated certificate
of incorporation, as amended (the “Restated Certificate of Incorporation”), to
effect a reverse stock split of the Company’s issued and outstanding shares of
Common Stock at a ratio to be determined in the discretion of the Board within a
range of one (1) share of Common Stock for every two (2) to fifty (50) shares of
Common Stock (the “Reverse Stock Split”), such amendment to be effected after
stockholder approval thereof only in the event the Board still deems it
advisable; (ii) an amendment to the Restated Certificate of Incorporation, to
increase the number of authorized shares of Common Stock from 100,000,000 to
250,000,000 (the “Authorized Common Increase”), such amendment to be effected
after stockholder approval thereof only in the event the Board still deems it
advisable; and (iii) an amendment to the Restated Certificate of Incorporation
to include a “blank check” provision to allow  the Board, without further
stockholder approval, to authorize the issuance (including setting the terms) of
Company’s authorized but undesignated shares of preferred stock (the “Preferred
Stock Authorization”) (clauses (i), (ii) and (iii) collectively referred to as
the “Proposals”).

The Holder, solely in its capacity as a stockholder of the Company, agrees to
vote (or cause to be voted) all of the  shares of Common Stock that it either
owns or that it has or shares discretion to vote as of the Record Date, at the
Meeting or any adjournment thereof, and/or in any action by written consent of
the stockholders of the Company, in favor of (i) the Proposals and (ii) any
other matter specifically relating to the Proposals, unless the internal
policies of the Holder prohibit a vote on one or more Proposals, in which event
the Holder shall abstain on such vote. The Holder hereby agrees not to grant any
proxy with respect to such shares of Common Stock or to enter into or agree to
be bound by any voting trust or agreement or other arrangement of any kind that
is inconsistent with the provisions of this Agreement. The Holder agrees not to
revoke any such vote or change any vote once voted in favor of the Proposals.





2




--------------------------------------------------------------------------------

 




This Investor Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

This Investor Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Investor
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

The terms of this Investor Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Investor Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

All questions concerning the construction, validity, enforcement and
interpretation of this Investor Agreement shall be governed by the applicable
provisions of the UA.

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Investor Agreement, the other party or parties
hereto may not have an adequate remedy at law for money damages in the event
that this Investor Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

No material, non-public information has been provided to the Holder by the
Company or any of its Subsidiaries or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
hereby.  As of the date hereof, the Company acknowledges and agrees that any and
all confidentiality or similar obligations under any agreement, if any, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and the Holder or any of its affiliates, on the other hand, with respect
to this Investor Agreement and the transactions contemplated hereby shall
terminate.  Notwithstanding anything contained in this Investor Agreement to the
contrary and without implication that the contrary would otherwise be true, the
Company expressly acknowledges and agrees that the Holder shall not have (unless
expressly agreed to by the Holder after the date hereof in a written definitive
and binding agreement executed by the Company and the Holder), any duty of
confidentiality with respect to, or a duty to the Company not to trade on the
basis of, any material, non-public information regarding the Company or any of
its Subsidiaries.

The Holder acknowledges that it is not a party to the UA and AGP has acted as
representative of the several underwriters and all of the purchasers in the
Offering.  The obligations of the Holder under this Investor Agreement are
several and not joint with the obligations of any other holder of any of the
Securities issued under the UA (each, an “Other Holder”) or any other holder of
any of the Securities issued under the Registration Statement (each, a
“Prospectus Purchaser Other Holder”) under any other agreement, and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or any Prospectus Purchaser Other Holder under any such other
agreement,.  Nothing contained herein or in this Investor Agreement, and no
action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and Other Holders or any Prospectus Purchaser Other Holder as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holder and the Other Holders or any Prospectus
Purchaser Other Holder are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Investor
Agreement and the Company acknowledges that the Holder and the Other Holders or
any Prospectus Purchaser Other Holder are not acting in concert or as a group
with respect to such obligations





3




--------------------------------------------------------------------------------

 




or the transactions contemplated by this Investor Agreement or any other
agreement.  The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors.  The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Investor Agreement, and it shall not be necessary for
any Other Holder or any Prospectus Purchaser Other Holder to be joined as an
additional party in any proceeding for such purpose.

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder or any Prospectus Purchaser Other Holder that purchases in excess
of $100,000 of the Securities in the Offering with respect to any restrictions
on the sale of Securities substantially in the form of this Investor Agreement
(or any amendment, modification, waiver or release thereof) (each a “Settlement
Document”), is or will be more favorable to such Other Holder than those of the
Holder and this Investor Agreement and the Company agrees to use reasonable best
efforts to enforce the terms of any Settlement Document.  If, and whenever on or
after the date hereof, the Company enters into a Settlement Document with terms
that are materially different from this Investor Agreement, then (i) the Company
shall provide notice thereof to the Holder promptly following the occurrence
thereof and (ii) the terms and conditions of this Investor Agreement shall be,
without any further action by the Holder or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holder shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such Settlement Document, provided that upon
written notice to the Company at any time the Holder may elect not to accept the
benefit of any such amended or modified term or condition, in which event the
term or condition contained in this Investor Agreement shall apply to the Holder
as it was in effect immediately prior to such amendment or modification as if
such amendment or modification never occurred with respect to the Holder.  The
provisions of this paragraph shall apply similarly and equally to each
Settlement Document.

[The remainder of the page is intentionally left blank]

















4




--------------------------------------------------------------------------------

 







The parties hereto have executed this Investor Agreement as of the date first
set forth above.

 

 

 

 

Sincerely,

 

 

 

 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:   




AGREED TO AND ACCEPTED:

“HOLDER”




__________________




By: ____________________

Name:

Title:

Fax Number:

Email Address:







ACKNOWLEDGED:




A.G.P./Alliance Global Partners
By:  A.G.P./Alliance Global Partners

By:

____________________

Name:

Title:
































5


